February 24, 2014 Kansas City Life Insurance Company 3520 Broadway Kansas City, Missouri 64111-2565 RE: Kansas City VariableLife Separate Account Gentlemen: In connection with the filing of the “Rule 24f-2 Notice" with the Securities and Exchange Commission concerning the Kansas City Variable Life Separate Account, I have examined such records and documents and reviewed such matters of law as I deem necessary for this opinion. I advise you that in my opinion: 1. The Kansas City VariableLife Separate Account is a separate account of Kansas City Life Insurance Company duly created and validly existing pursuant to Missouri law, and it is currently registered with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940. 2. The individual variablelife insurance contracts will be legal and binding obligations of Kansas City Life Insurance Company in accordance with their terms when they are issued in accordance with the Prospectus contained in the Registration Statement and upon compliance with applicable law. 3. The portion of the assets held in the Kansas City VariableLife Separate Account equal to the reserves and other contract liabilities with respect to the Separate Account are not chargeable with liabilities arising out of any other business Kansas City Life may conduct. I consent to use of this letter, or a copy thereof, as an exhibit to the Notice filed pursuant to Rule 24f-2. Sincerely yours, /s/ A. Craig Mason, Jr. A. Craig Mason, Jr. ACM/jp
